NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUDY D. MARTIN, an individual,                  No. 20-16365

                Plaintiff-Appellant,            D.C. No. 5:18-cv-05119-EJD

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, N.A.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Rudy D. Martin appeals pro se from the district court’s judgment dismissing

his diversity action alleging violations of state law in connection with his home

loan. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Nevada

v. Bank of Am. Corp., 672 F.3d 661, 667 (9th Cir. 2012) (denial of a motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
remand); Cervantes v. United States, 330 F.3d 1186, 1187 (9th Cir. 2003)

(dismissal under Fed. R. Civ. P. 12(b)(6)). We affirm.

      The district court properly dismissed Martin’s action because Martin failed

to allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face”

(citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying further leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and explaining that leave to amend may be denied when amendment would

be futile); Metzler Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1072 (9th

Cir. 2008) (explaining that “the district court’s discretion to deny leave to amend is

particularly broad where plaintiff has previously amended the complaint” (citation

and internal quotation marks omitted)).

      The district court properly denied Martin’s motion to remand his action to

state court because diversity jurisdiction existed. See 28 U.S.C. §§ 1332(a), 1348;

Rouse v. Wachovia Mortg., FSB, 747 F.3d 707, 715 (9th Cir. 2014) (holding that

Wells Fargo “is a citizen only of South Dakota” because a national bank is a

citizen “only of the state in which its main office is located”).


                                            2                                         20-16365
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       20-16365